FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 18, 2022

                                       No. 04-22-00388-CR

                           EX PARTE Jose Alexis Sanchez DUBON,

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10374CR
                           Honorable Roland Andrade, Judge Presiding


                                          ORDER
       In August 2021, appellant was arrested for misdemeanor criminal trespass. On December
2, 2022, he was released from State custody to Customs and Border Protection. He was
subsequently removed from the United States, and he has no lawful ability to reenter this
country. After the trial court denied his pretrial application for writ of habeas corpus, appellant
filed a notice of appeal, on May 23, 2022, challenging the trial court’s order. Subsequently,
appellant received notice that an “in person” jury trial had been set for August 8, 2022.

       On July 13, 2022, appellant filed an “Emergency Motion for Temporary Stay of
Proceedings.” In his motion, appellant alleges the prosecuting attorney “has made no effort to
coordinate with immigration to grant Appellant the authorization to enter the country.”
Therefore, appellant contends he will not be able to exercise his constitutional rights at his trial.

    We GRANT the motion to stay and all further proceedings in the underlying cause are
ORDERED STAYED pending the disposition of this appeal.

      Appellant’s brief is due July 18, 2022. On July 15, 2022, appellant filed an unopposed
motion requesting a thirty-day extension of time in which to file his brief. The motion is
GRANTED and appellant’s brief is due no later than August 17, 2022.



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court